Fourth Court of Appeals
                                      San Antonio, Texas
                                             August 7, 2019

                                          No. 04-19-00505-CV

    IN RE GUARDIANSHIP OF HORTENCIA T. VARA, AN INCAPACITATED PERSON

                                   Original Mandamus Proceeding 1

                                                ORDER

        On July 24, 2019, a petition for writ of mandamus was filed. This court concludes the
petition does not show an entitlement to the relief sought; therefore, the petition for writ of
mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on August 7, 2019.



                                                                  _____________________________
                                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2019.

                                                                  _____________________________
                                                                  Keith E. Hottle, Clerk of Court




1
  This proceeding arises out of Cause No. 14-19-00474-V, styled In the Guardianship of Hortencia T. Vara, An
Incapacitated Person, pending in the County Court, Uvalde County, Texas, the Honorable William R. Mitchell
presiding.